Citation Nr: 0924625	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for hypertension.

2.  Entitlement to an increased rating greater than 30 
percent for coronary artery disease, status post bypass graft 
times five. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1972 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claim was subsequently 
transferred to the jurisdiction of the RO in St. Louis, 
Missouri at the request of the Veteran. 

The procedural history of these claims requires 
clarification.  The Veteran was previously service-connected 
for coronary artery disease (CAD) with hypertension and given 
one rating for the aggregate residuals of his cardiovascular 
diseases.  This appeal stems from an April 3, 2001 claim 
seeking an increased rating for his CAD with hypertension, 
which at that time was rated together as 20 percent 
disabling.  The claim was denied in a September 2002 rating 
decision and the Veteran subsequently perfected his appeal.  

During the pendency of this appeal, in a February 2005 rating 
decision, the RO awarded the Veteran two separate ratings for 
his CAD and his hypertension, effective February 4, 1999, 
with differing staged ratings for the disabilities throughout 
time.  Most significantly, the February 2005 decision awarded 
the Veteran a rating of 30 percent for his CAD, effective 
April 3, 2001 and a 20 percent rating for his hypertension, 
effective April 3, 2001.  The Veteran did not appeal this 
decision. 

Although the February 2005 decision awarded the Veteran a 
combined increased benefit for his cardiovascular diseases, 
the decision was not a grant of the maximum available benefit 
and, therefore, the decision does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding 
after the Veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).   However, because the Veteran did not specifically 
appeal the February 2005 rating decision the Veteran's staged 
ratings for his CAD and hypertension prior to April 3, 2001 
are not properly before the Board here.  The analysis here is 
limited to the severity of the Veteran's service-connected 
CAD and hypertension from April 2001.  


FINDINGS OF FACT

1.  As of April 2001, the Veteran's hypertension 
predominantly results in a diastolic pressure no worse than 
95, and a systolic pressure no worse than 178, controlled by 
several medications.

2.  As of April 2001, the Veteran's CAD is manifested by 
complaints of fatigue, limited stamina, shortness of breath 
and light-headedness with a workload score of 6.4 metabolic 
equivalents (METs) treated with medication, but no current 
evidence of active disease.  

3.  The Veteran's heart diseases do not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating greater 
than 20 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.3, 4.7, 4.104, Diagnostic Code 7101 (2008).

2.  The schedular criteria for a disability rating greater 
than 30 percent for coronary artery disease, status post 
bypass graft times five, has not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7017 (2008).

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in March 2002, September 2003, January 2005, 
March 2006 and July 2008.  Those letters advised the Veteran 
of the information necessary to substantiate his claims, and 
of his and VA's respective obligations for obtaining 
specified different types of evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
March 2006 and July 2008 letters explained how disability 
ratings and effective dates are determined. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (CAVC or the Court) further defined the VA's 
duty to notify obligations in increased rating claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  According 
to Vazquez-Flores, for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The notice requirements detailed in Vazquez-Flores were 
satisfied in a letter sent to the Veteran in July 2008.  See 
Vazquez-Flores, 22 Vet. App. at 37.  The Veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.  In regard to the further notice 
requirements detailed in Vazquez-Flores, the Veteran was 
provided such notice after the initial rating decision as 
explained above. Any defect with respect to the timing of the 
VCAA notice requirement, however, was harmless error because 
after the July 2008 notice the Veteran was provided an 
opportunity to respond and the claims were readjudicated in a 
September 2008 Supplemental Statement of the Case (SSOC).  
See Mayfield, supra.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes there is a missing gap of VA 
outpatient treatment records between 2002 and 2007.  The 
Veteran was incarcerated during part of that time, but filed 
an August 2004 release of VA records indicating pertinent VA 
outpatient treatment records starting from 2003.  Records 
from 2003 to 2007 were not obtained, but the Board notes the 
claims folder contains documentation indicating the Veteran 
was incarcerated until at least June 2006. 

To the extent there is in fact any missing VA outpatient 
treatment records, the Veteran indicated in a February 2009 
telephone call as well as an April 2009 statement from his 
representative that he no longer wanted these records 
obtained in support of his appeal.  Rather, he wanted his 
claims certified to the Board as soon as possible.  The Board 
further notes that the Veteran was afforded a VA examination 
in January 2005 while he was still incarcerated and, 
therefore, there is some medical documentation of the 
severity of the Veteran's conditions during this lapse in 
time. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2005 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's CAD or hypertension.  The 2008 examination results 
are consistent with the VA outpatient treatment records and 
the Veteran has not reported receiving any other recent 
treatment specifically for these conditions.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 and 
2008 VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As will be explained below, staged ratings 
are not appropriate here because the Veteran's diseases 
remained consistent throughout the appellate time frame. 

Hypertension

The Veteran's hypertension is currently rated as 20 percent 
disabling under Diagnostic Code (DC) 7101. This DC provides 
for a 20 percent evaluation when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation is 
assigned where diastolic pressure is predominantly 120 or 
more. 

While the Veteran's blood pressure has been measured on 
several occasions during the pendency of this appeal, his 
diastolic pressure has not been found to be predominantly 120 
or more as would warrant a higher rating of 40 percent. 

Significantly, the Veteran was afforded a VA examination in 
January 2005 where the Veteran was diagnosed with 
hypertension, with a blood pressure reading reflecting a 
systolic pressure of 165 and diastolic pressure readings of 
90 checked twice. 

More recently, the Veteran was afforded an additional VA 
examination in August 2008 where the Veteran's blood pressure 
readings reflected a systolic pressure of 142 and 135 
respectively and diastolic pressure of 80 and 95 
respectively.  The Veteran was given a treadmill stress test 
in relation to his CAD claim and the examiner noted the 
Veteran's maximum blood pressure reading during the test 
reflected a systolic pressure of 178 and diastolic pressure 
of 94.

VA outpatient treatment records from 2001 to 2002 and 2007 to 
2008 predominately indicate blood pressure readings in line 
with the 2005 and 2008 examination results.  Aside from a few 
isolated incidents, the Veteran's blood pressure readings 
within the VA outpatient treatment records indicated systolic 
pressure no worse than 178 and diastolic pressure no worse 
than 95.

In April 2001, however, the Veteran was hospitalized in a 
rehabilitation program for alcohol and drug addiction.  
During the month of April 2001, the Veteran's blood pressure 
was constantly observed and indicated extreme variations.  
The blood pressure readings during the month indicated 
systolic pressure varying from 133 to 252 and diastolic 
pressure varying from 76 to 118.  Even at the peak, however, 
the Veteran's diastolic pressure never reached 120.  

More recently, the Veteran sought treatment in May 2008 with 
unusually elevated blood pressure readings, to include 
systolic pressure of 190 and diastolic pressure of 102.  At 
that time, the nurse noted the Veteran had run out of his 
medications for the past three weeks.  He was prescribed new 
medications and given instructions of the importance of 
keeping us with his medicine regimen.

In short, the medical evidence confirms the Veteran's 
hypertension requires several medications for adequate 
control, but there simply is no medical evidence indicating 
the Veteran's diastolic pressure readings ever surpassed 120, 
warranting a higher rating.  As indicated above, the medical 
evidence reveals instances of unusually elevated readings, 
attributed to drug and alcohol rehabilitation or poor 
compliance with his medicine regime, but even during these 
instances, the Veteran's diastolic pressure never reached 
120.  Certainly, the Veteran's diastolic pressure is not and 
has never been predominantly 120 or more.  

In short, none of the medical findings supports an increased 
rating of 40 percent for the Veteran's hypertension.  
Further, while the Board notes the Veteran's medications have 
varied throughout time, his blood pressure readings have 
remained essentially consistent throughout the appellate 
timeframe.  

CAD

The Veteran's CAD is rated at 30 percent pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7017.  The Veteran alleges 
his condition is more severe, specifically indicating 
manifestations of low stamina, shortness of breath, fatigue 
and chest pains.

Under DC 7017, after three months following hospital 
admission for surgery, a 10 percent evaluation is assigned 
for workload greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness or syncope; 
or, if continuous medication is required. Id.  A 30 percent 
evaluation is warranted where there is workload of greater 
than 5 METs but not greater than 7 METs resulting in 
resulting in dyspnea, fatigue, angina, dizziness or syncope; 
or, where there is evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray. A 60 
percent evaluation is warranted where there is evidence of 
more than one episode of acute congestive heart failure in 
the past year; or, workload of greater than 3 METs but not 
greater than 5 METs resulting in resulting in dyspnea, 
fatigue, angina, dizziness or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally a 100 percent evaluation is warranted where there is 
chronic congestive heart failure; or workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute. 
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

In reviewing the evidence of record, the Board finds that an 
evaluation greater than 30 percent is not warranted for the 
Veteran's coronary artery disease. 
VA outpatient treatment records throughout the appellate time 
frame periodically note the Veteran's CAD as part of his 
pertinent history.  A February 2001 radiology report 
indicated left ventricular enlargement with possible mild 
lateral wall ischemia.  More recent treatment records, 
however, find no evidence of current disease and in fact 
conclude the Veteran is low-risk for a cardiac ischemia 
event.  Specifically, the Veteran underwent a stress test in 
December 2007.  The report indicates the Veteran had an 
exercise capacity of 6.4 METs and the test was stopped due to 
fatigue and lightheadedness.  The Veteran had a normal blood 
pressure and heart rate response to the test indicating no 
current ischemia.  

The Veteran was afforded VA examinations in 2005 and 2008.  
In 2005, the Veteran was incarcerated and was not willing to 
complete all the necessary tests required to fully ascertain 
the severity of his condition.  The examiner noted the 
Veteran's complaints of atypical chest pains and noted a 
well-healed incision scar.  In light of the Veteran's heart 
rate and complaints, the examiner indicating, "by guessing, 
METs are probably five."  

In August 2008, the Veteran was afforded an additional VA 
examination and the results were virtually identical to the 
December 2007 stress test conducted at the VA.  Indeed, the 
examiner opined despite the Veteran's complaints of increased 
symptoms, his condition appeared to be of the same severity 
as compared to VA outpatient treatment records.  
Specifically, the Veteran on examination again exhibited an 
exercise capacity of 6.4 METs with fatigue being listed as 
the primary reason for the stopped test.  The Veteran again 
complained of light-headedness.  The ECG test was negative 
for ischemia and the examiner concluded the Veteran was low 
risk for a cardiac ischemic event.  The Veteran refused 
further testing wanting his claim to be processed as quickly 
as possible.  Although the Veteran complained of worsening 
symptoms, the examiner found no objective confirmation of a 
worsened condition.  The examiner did note, however, that 
increased symptoms may be explained by the Veteran's 
longstanding and ongoing smoking, alcohol use as well as his 
history of other illicit drugs of abuse.  

In short, the Veteran's confirmed exercise capacity has been 
consistently and most recently indicated as 6.4 METs with no 
current evidence of ischemia.  His overall symptoms reflected 
in the VA outpatient treatment records and VA examination 
reports are consistent with a 30 percent evaluation pursuant 
to Diagnostic Code 7017.

There is no evidence of record indicating the Veteran suffers 
from a workload of 5 METs or less.  Furthermore, there is no 
evidence the Veteran suffers from left ventricle dysfunction 
with an ejection fraction of less than 50 percent.  In this 
regard, other than a February 2001 report indicating left 
ventricular enlargement, current treatment records do not 
indicate any such abnormality.  The Board further notes there 
is no evidence of congestive heart failure, either on a 
chronic basis or acutely occurring more than once per year.

Therefore, in light of the evidence as outlined above, the 
Board finds that an evaluation greater than 30 percent is not 
warranted for the Veteran's CAD status post bypass graft 
times five.  See 38 C.F.R. § 4.104, DC 7017.  Finally, the 
Board notes that no evaluation greater than 30 percent is 
warranted in the instant case under Diagnostic Codes 7000 
through 7123, pertaining to disabilities of the heart (other 
than the separate rating awarded to the Veteran for 
hypertension).

Extra-Schedular Considerations

The Veteran's claim appears to be based mainly on subjective 
complaints of worsened symptoms.  Accordingly, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

The RO, however, did not expressly consider whether an 
extraschedular rating is appropriate for the Veteran's 
conditions. When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the Veteran will be prejudiced by the Board's consideration 
of the issue in the first instance. In this case, the 
Veteran's due process rights are not violated by this Board 
decision for the following reasons.  

The relevant regulation regarding extraschedular ratings was 
included in the September 2003 Statement of the Case (SOC) 
and the Veteran was provided duty-to-assist letters in March 
2006 and July 2008 indicating disability ratings are 
partially determined based on evidence indicative of 
impairment to employment and/or daily life.  Thereafter, the 
Veteran's claim was readjudicated in a September 2008 
Supplemental Statement of the Case (SSOC).  The question of 
an extraschedular rating, moreover, is a component of the 
Veteran's claims for increased ratings.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required). The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted. The Veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorders affect her abilities at 
work). Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

In this case, an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) for either condition is 
not warranted.  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected coronary artery disease or hypertension is 
inadequate.  The Veteran complains of atypical chest pain, 
fatigue and lack of stamina, especially complaining of sexual 
stamina.  He alleges he has difficulty walking for any 
prolonged time without having to catch his breath and feeling 
fatigued.  On examination, the August 2008 examiner found no 
objective confirmation of a worsening condition and opined 
the symptomatology described by the Veteran are more likely 
related to unrelated problems, to include his drug and 
alcohol abuse.

A comparison between the level of severity and symptomatology 
of the Veteran's coronary artery disease and hypertension 
with the established criteria found in the rating schedule 
for coronary bypass surgery and hypertension shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his coronary 
artery disease or hypertension.  In fact, since his coronary 
bypass surgery, it does not appear from the record that he 
has been hospitalized at all for any heart-related disease. 
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability. There is 
nothing in the record which suggests that the Veteran's 
coronary artery disease has by itself markedly impacted his 
ability to perform his job. Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Overall, the preponderance of the evidence is against the 
award of increased ratings in excess of 20 percent and 30 
percent for the Veteran's service-connected hypertension and 
CAD respectively. As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an increased rating greater than 20 percent 
for hypertension is denied.

Entitlement to an increased rating greater than 30 percent 
for coronary artery disease, status post bypass graft times 
five, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


